In The
                        Court of Appeals
          Sixth Appellate District of Texas at Texarkana


                            No. 06-18-00036-CV




IN THE MATTER OF THE MARRIAGE OF AMY ELIZABETH COLLINS AND CHARLES
     VERNON COLLINS AND IN THE INTEREST OF H.C. AND C.C., CHILDREN




                   On Appeal from the 433rd District Court
                           Comal County, Texas
                       Trial Court No. C2015-1800D




                Before Morriss, C.J., Moseley and Burgess, JJ.
                Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
         Appellant Amy Elizabeth Collins has filed a motion with this Court seeking to voluntarily

dismiss this appeal.1 Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the

motion is granted. See TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.



                                                          Josh R. Morriss, III
                                                          Chief Justice

Date Submitted:            July 30, 2018
Date Decided:              July 31, 2018




1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of any
conflict between precedent of the Third Court of Appeals and that of this Court on any relevant issue. See TEX. R.
APP. P. 41.3.

                                                          2